{¶ 35} I concur in the majority's disposition of appellant's sole assignment of error.
 {¶ 36} The majority finds the trial court's remand to the magistrate cannot be construed as an attempt to punish appellant a second time for the same crime. While true, I believe the majority focuses on the wrong basis of appellant's claim. I find appellant's claim of double jeopardy is premised upon his assertion of a second prosecution for the same offense after acquittal. Because the magistrate's decision is merely a recommendation to the trial court, it does not constitute a judgment of acquittal until approved by the trial court. Where, as here, the trial court remands the matter to the magistrate without adopting the magistrate's decision, there has been no acquittal; therefore, jeopardy has not yet attached.